  _______
  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-2(c)
                                                                            Order Filed on December 4, 2020
                                                                            by Clerk
  Dean G. Sutton, Esq.                                                      U.S. Bankruptcy Court
                                                                            District of New Jersey
  18 Green Road
  Post Office Box 187
  Sparta, New Jersey 07871
  (973) 729-8121
  dean@deansuttonlaw.com

  In Re:                                                        Case No. 19-28149

                                                                Chapter:    13
  William Charles Hovey
                                                                Hearing Date: October 29, 2020

                                                                Judge: Rosemary Gambardella


           ORDER DETERMINING MOTION IN LIMINE AND CROSS-MOTION IN LIMINE
                       AND PROVIDING FOR ADDITIONAL RELIEF

              The relief set forth on the following pages, numbered two (2) through three (3) is
              hereby ORDERED.




DATED: December 4, 2020
Page 2 of 3
Debtor: William Charles Hovey
Case No. 19-28149/RG
Caption of Order: Order Determining Motion in Limine
                  and Cross-Motion in Limine and Providing
                  For Additional Relief



     This matter having been opened to the Court upon the filing
of a Motion In Limine by creditor Robert M. Pietrowicz seeking to
exclude evidence of Debtor William ChDUOHV +RYH\¶V YDOXDWLRQ
report and opinion testimony; and the Debtor William Charles Hovey
having filed opposition to said motion; and having also filed a
&URVV0RWLRQLQ/LPLQHVHHNLQJWRH[FOXGHHYLGHQFHRI$ODQ$WNLQ¶V
valuation report and opinion testimony; and the Court having
UHYLHZHGWKHSDUWLHV¶VXEPLVVLRQVDQGKDYLQJKHDUGRUDODUJXPHQW
and for good cause shown;

     IT IS ORDERED, that the &UHGLWRU¶V0RWLRQLQ/LPLQHWR6WULNH
'HEWRU¶V9DOXDWLRQ5HSRUWDQGWR([FOXGH'HEWRUIURP7HVWLI\LQJDV
an Expert is granted. The Valuation Report will be available to
the parties at trial, including by the creditor at cross-
examination; and it is further

     ORDERED, that the &UHGLWRU¶VMotion in Limine to Prohibit the
Debtor from Testifying as a Lay Witness as to The Value of Telemark
&1&//&¶V$VVHWVILOHGE\5REHUW03LHWURZLcz is denied; and it
is further

     ORDERED, that the 'HEWRU¶V&URVV-Motion in Limine to Strike
&UHGLWRU¶VValuation Report and to Exclude Testimony of Alan Atkins
is denied; and it is further

     ORDERED, that the Debtor has the right to seek the appropriate
credit for the value of the assets purchased by the creditor at
6KHULII¶V6DOH7KHDPRXQWRIWKHFUHGLWZLOOEHGHWHUPLQHGE\WKH
Court at final hearing; and it is further

     ORDERED, that the Debtor is entitled to a credit for the value
of the Ford Mustang. The parties are directed to attempt to
negotiate a stipulated value for that vehicle. In the event the
parties cannot agree on the value, this Court will determine its
value; and it is further
Page 3 of 3
Debtor: William Charles Hovey
Case No. 19-28149/RG
Caption of Order: Order Determining Motion in Limine
                  and Cross-Motion in Limine and Providing
                  For Additional Relief




     ORDERED, that the parties are Ordered to enter into mediation
and submit a Mediation Order to this Court. They are to select a
mediator by November 12, 2020. In the event that they cannot agree
on a mediator, this Court will appoint one; and it is further

     25'(5(' WKDW DOO RI WKH UHPDLQLQJ PDWWHUV RQ WKH &RXUW¶V
calendar for October 29, 2020 are adjourned to December 3, 2020 at
10:30 a.m. This adjournment is for calendar control purposes only.
No argument on the merits of any off these matters will take place
on that date; and it is further

     ORDERED, that pending the outcome of the mediation, discovery
will be limited. No depositions are to be scheduled or taken.
However, requests for document production are permitted, as are
subpoenas to non-party witnesses for production of documents. The
parties are directed to negotiate the production of documents.
However, if those negotiations are unsuccessful, the parties may
file the appropriate motions with this Court; and it is further

     ORDERED, that the parties shall submit a Scheduling Order by
December 3, 2020 governing additional discovery. This Order will
not be a final Order and it may be amended in the future, depending
on how the case progresses.
                                                                United States Bankruptcy Court
                                                                    District of New Jersey
In re:                                                                                                                   Case No. 19-28149-RG
William Charles Hovey                                                                                                    Chapter 13
       Debtor(s)
                                                      CERTIFICATE OF NOTICE
District/off: 0312-2                                                    User: admin                                                                 Page 1 of 2
Date Rcvd: Dec 04, 2020                                                 Form ID: pdf903                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 06, 2020:
Recip ID                  Recipient Name and Address
db                      + William Charles Hovey, 14 Balchen Way, Rockaway, NJ 07866-4702

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 06, 2020                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 4, 2020 at the address(es) listed
below:
Name                                Email Address
Dean G. Sutton
                                    on behalf of Debtor William Charles Hovey dean@deansuttonlaw.com

Leonard C. Walczyk
                                    on behalf of Creditor Robert M Pietrowicz lwalczyk@wjslaw.com lwalczyk@ecf.inforuptcy.com;dmendez@ecf.inforuptcy.com

Marie-Ann Greenberg
                                    magecf@magtrustee.com

Neal H. Flaster
                                    on behalf of Plaintiff Robert M Pietrowicz nhf@flasterlawgroup.com

Neal H. Flaster
                                    on behalf of Creditor Robert M Pietrowicz nhf@flasterlawgroup.com

Patrick J. Spina
                                    on behalf of Creditor Valley National Bank info@pjspinalaw.com
District/off: 0312-2                                 User: admin        Page 2 of 2
Date Rcvd: Dec 04, 2020                              Form ID: pdf903   Total Noticed: 1
U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 7
